In an action, inter alia, to recover damages for failure to maintain and repair the plaintiff’s apartment and failure to timely renew his lease, the plaintiff appeals from an order of the Supreme Court, Queens County (Schulman, J.), dated June 3, 2005, which, inter alia, denied his motion, in effect, to vacate an order of the same court (Dye J.), dated June 10, 2003, granting the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly denied the plaintiffs motion, in effect, to vacate the order granting the defendant’s motion for summary judgment dismissing the complaint (see generally CPLR 5015 [a]).
The plaintiff’s remaining contentions are without merit. Schmidt, J.E, Mastro, Santucci and Fisher, JJ., concur.